TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00446-CV


                                    Paul Alvarado, Appellant

                                                 v.

                                ZMI Investments LLC, Appellee




           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-19-004708, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 9, 2019. On March 3, 2020,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by March 13, 2020, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: April 2, 2020